  Case 1:18-cv-11970-ECR-AMD Document 213 Filed 07/10/20 Page 1 of 1 PageID: 4135
                            UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   Minutes of Proceedings



     OFFICE: CAMDEN                                 Proceeding Date: July 10, 2020

     JUDGE ANN MARIE DONIO

     Court Reporter: Court Conference Line

     TITLE OF CASE:                                 DOCKET NO. 18cv11970(ECR/AMD)
     The Homesource, Corp.
     v.
     Retailer Web Services, LLC, et al

    APPEARANCES:
    Kenneth Goodkind, Esq. and Eric Clendening, Esq. for plaintiffs
    Adam Wolek, Esq., Ethan Hougah, Esq., and Alexandra Jacobs, Esq. for defendants Retailer
   Web Services, LLC, Nationwide Marketing Group, and Retailer Web Services II, LLC
    Timothy Farrell, Esq., Daniel McCaughey, Esq., and Cassandra Roth, Esq. for defendant
   Gridiron Capital, LLC



    NATURE OF PROCEEDINGS:               Telephonic Discovery and Status Conference


    DISPOSITION:
    Telephonic Discovery and Status Conference held on the record
    Order dismissing without prejudice defendant Retailer Web Services’ Motion for Contempt and
   Sanctions [151]
    Ordered discovery stayed pending resolution of the dispositive motions
    Order to be entered.


                                               s/Susan Bush
                                               DEPUTY CLERK


Time Commenced: 1:33 p.m. Time Adjourned: 2:20 p.m. Total time: 47 mins.
